Supreme Court of the United States
                                 Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                     April 20, 2015               (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Cecil Ray Garcia
              v. Texas
              No. 14-9369
              (Your No. WR-61,850-03)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
November 25, 2014 and placed on the docket April 20, 2015 as No. 14-9369.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Clayton Higgins
                                        Case Analyst




                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                    APR 23 2015

                                                                 Abel Acosta, Clerk